Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Status
	Applicant’s response and amendments to the claims, filed 06/16/2022, have been received and entered.  Claims 7-12 were newly added.  Claims 1-2 and 7-12 are pending.
	Pursuant with the Examiner’s Amendments infra, claims 1-2 and 7-12 are cancelled and claims 13-20 newly added by Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinggao Li (Reg. No. 64450) on August 16, 2022.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

CANCEL Claims 1-2 and 7-12.

ADD the following claims:

13. (NEW) A method of reducing morphine tolerance in a human patient, comprising the steps of:
	i) repetitively administering morphine to the human patient; and
	ii) administering to the human patient an analgesically effective dose of 5-((2-(6-amino-9H-purin-9-yl)ethyl)amino)pentane-1-ol (NB001) or a pharmaceutically acceptable salt or solvate thereof,
wherein the NB001 or pharmaceutically acceptable salt or solvate thereof suppresses AC1 activity and increases analgesia of the morphine, and
wherein the human patient has osteoarthritis, rheumatoid arthritis, or a toothache.

14. (NEW) The method of claim 13, wherein the NB001 or the pharmaceutically acceptable salt or solvate thereof is administered in combination with 6-amino-9-(2-p-methoxy-ethyl)-9H-purine-8-thiol (NB010).

15. (NEW) The method of claim 14, wherein the NB001 or the pharmaceutically acceptable salt or solvate thereof administered in combination with NB010 is further administered in combination with 6-morpholin-4-yl-7H-purine (NB011).

16. (NEW) The method of claim 13, wherein the NB001 or pharmaceutically acceptable salt or solvate thereof is administered orally as tablets containing 0.01, 10.0, 50.0, 100, 150, 200, 250, or 500 milligrams of NB001 or a pharmaceutically acceptable salt or solvate thereof.

17. (NEW) A method of reducing morphine tolerance in a human patient, comprising the steps of:
	i) repetitively administering morphine to the human patient; and
	ii) administering to the human patient a pharmaceutical composition comprising an analgesically effective dose of 5-((2-(6-amino-9H-purin-9-yl)ethyl)amino)pentane-1-ol (NB001) or a pharmaceutically acceptable salt or solvate thereof,
wherein the NB001 or pharmaceutically acceptable salt or solvate thereof suppresses AC1 activity and increases analgesia of the morphine, and
wherein the human patient has osteoarthritis, rheumatoid arthritis, a migraine, a headache, a toothache, or a burn.

18. (NEW) The method of claim 17, wherein the NB001 or pharmaceutically acceptable salt or solvate thereof is administered in combination with 6-amino-9-(2-p-methoxy-ethyl)-9H-purine-8-thiol (NB010).

19. (NEW) The method of claim 18, wherein the NB001 or pharmaceutically acceptable salt or solvate thereof administered in combination with NB010 is further administered in combination with 6-morpholin-4-yl-7H-purine (NB011).

20. (NEW) The method of claim 17, wherein the NB001 or pharmaceutically acceptable salt or
solvate thereof is administered orally as tablets containing 0.01, 10.0, 50.0, 100, 150, 200, 250, or 500 milligrams of NB001 or a pharmaceutically acceptable salt or solvate thereof.

Conclusion
	Claims 13-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629